Wright, J.,
concurring. I concur in the judgment and the syllabus of the majority opinion. However, I disagree *34with much of the commentary contained in the majority opinion.
For example, the admitted use of cocaine by the appellants does constitute “activity” which is a felony regardless of whether a trial took place. The fact that appellants no longer are addicted or dependent upon drugs is not an excuse for their previous conduct. The majority asserts that there is no evidence that appellants are presently addicted to drugs. While that is true, the pattern of substance abuse reflected in this record clearly suggests a dependency in the not too distant past. We must be very careful in tampering with standards for applicants to positions which call for a high degree of responsibility and potential danger to the public. A municipal employer engaged in providing fire fighting services for its citizens must be able to exclude from employment non-qualifled candidates, handicapped or otherwise. We have previously recognized that alcoholism and substance dependency may be treated as a handicap. However, it must be emphasized that there are qualified and unqualified handicapped persons.
The record in this case clearly reflects that appellants have fully recovered from their dependency and danger of relapse is minimal. Therefore, I concur in the judgment in this case.
Holmes, J., concurs in the foregoing opinion.